DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed March 15, 2022. Currently, claims 132-33 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
This action is FINAL. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Tp53 in the paper filed September 11, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to 

    PNG
    media_image1.png
    226
    628
    media_image1.png
    Greyscale

	The provisional applications do not appear to provide for a method of evaluating a subject for multiple cancers by evaluating multiple genes/mutations such that only a sufficient number of mutations are sequences such that the sensitivity of detection of each cancer in the plurality of cancers is not substantially increased by the evaluation of additional mutations. 
	Applicant is invited to provide the specific application, page and line number that supports the invention. 
	The instant claims enjoy the benefit of January 17, 2019. 
Response to Arguments
	The response argues the claims are entitled to the august 7, 2017 filing.  The response appears to correctly acknowledge not all of the genes recited in the claims are supported in the provisional application.  For example, CDKN2A and PIK3CA do not appear to be disclosed in the provisional. 
	Thus, the instant claims enjoy the benefit of January 17, 2019.  

Drawings
The drawings are acceptable. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-9, 12, 19, 24-25, 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method of evaluating a subject for the presence of each of a plurality of cancers” by sequencing at least 12 of the recited genes, detecting at least 4 proton biomarkers in a sample thereby “evaluating the human for the presence of each of the plurality of cancers”.  The claim further recites a comparison step such that the level of one or more of said 4 protein markers is higher than a reference level.  
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the comparison of protein biomarkers to a reference level) and a law of nature/natural phenomenon (i.e. the natural correlation between the genetic variations/protein markers and presence of cancers).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 1 involves the patent-ineligible concept of an abstract process.  Claim 1 requires comparing the protein levels detected to a reference level. Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.
Thus, the comparison constitutes an abstract process  idea.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between genetic variations and protein markers and presence of cancer is a law of nature/natural phenomenon.   The "evaluating" wherein clause tells users of the process to predict the presence of cancer in the sample, amounts to no more than an "instruction to apply the natural law".  This "evaluating" wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "evaluating" wherein clause does not require the process user to do anything in light of the correlation.  The "evaluating" wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites sequencing genes and detecting protein levels, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of sequencing a number of driver gene mutations was well known in the art at the time the invention was made.  Sequencing mutations from the claimed genes was routine and conventional.  The detecting protein levels was similarly well-understood, routine and conventional in the field.  The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “sequencing” and “detecting level” steps are insufficient to make the claims patent eligible.  
The sequencing step and detecting protein levels are mere data gathering steps that amount to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the gene mutations and protein level of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The sequencing step essentially tells users to determine the genotype through whatever known processes they wish to use and determine the protein level with any known method.  

The art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including CA19-9).   The mutations provided in Marengo encompass K-ras mutations, for example.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 19, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (Scientific Reports, Vol. 3, No. 3309, sertp03309, December 3, 2013) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and MacConaill et al. (J. of Molecular Diagnostics, Vol. 16, No. 6, November 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013).  
Martinez teaches computational optimization of targeted DNA sequencing for cancer detection.  Martinez teaches computationally analyzing the prevalence of mutations in the cohorts using panels of genes.  Martinez teaches focus on analysis of circulating tumor cells and circulating tumor DNA (ctDNA) and extracting genetic tumour material from peripheral blood, or liquid biopsy is a non-invasive method of high potential for early diagnosis and therapeutic decision making.  Martinez teaches blood, plasma and primary samples are suitable samples (limitations of Claim 7-9, 24-25).  Martinez teaches panels of genes encompassing only 25 genes, 140 gene and 190 genes (see pages 3, col 1, page 4 col. 2)(limitations of Claim 12).  Martinez teaches hotspot regions of 10, 20, 50, 100, 200 and 500 nucleotides were examined (page 4, col. 1).  The sensitivity of targeted sequencing methods for early tumor detection was determined (page 2, col. 2).  Table 1 illustrates the cancers include breast, colorectal, lung and ovarian (see page 2).  Martinez teaches TP53 was the best-ranked candidate, mutated in 30.7% of all discovery samples.  Martinez teaches analyzing other genes including PIK3CA, FBXW7, APC, EGFR (oncogene), PTEN, KRAS, Tp53 (tumor suppressor gene), CDH1, SMAD4 and VHL, for example (see Table 2)(limitations of Claim 26).  Table 2 illustrate the mutation frequencies of the top 25 pan-cancer candidate gens in each tumor type (page 3).  Martinez specifically teaches investigating the presence of mutations in small genomic “hotspot regions” rather than whole genes, (i.e. amplicons) by grouping mutations close to each other into hot spot regions using nucleotide distances of 10, 20, 50, 100…. (see page 4, col. 1).  Figure 1B illustrates the relationship between achievable sensitives and the quantity of DNA to be sequenced.  Figure 1 illustrates that the achievable sensitivity follows a logarithmic like curve indicating that the addition of more candidate genes is unlikely to provide major improvements (page 3, col. 1).  Panel A of Figure 1 illustrates the increasing sensitivity over the number of genes.  It can be seen that 10 genes is found on the plateau of the graph demonstrating the increase in genes does not necessarily increase the sensitivity.  Panel B also demonstrates the gene panel length and illustrates 8kb is at the peak of the plateau, also suggesting this is a point where additional length provides only incremental increase in sensitivity. Targeting hotspot regions might be capable of detecting a high number of cancers by sequencing less genetic material (page 4, col. 1).  Martinez also analyzes that even greater sensitivity could be achieved through the sequencing of 190 genes which would increase sensitivity got 87-93% (see page 4, col. 2).  In another embodiment Martinez suggest that as little as 140 genes significantly contribute to tumor development (page 4, col. 2).  Martinez teaches that simple algorithms coupled with empirical thresholds teaches that high sensitivity could be achieve in most tumor types by sequencing 40-500 times less genetic material (page 6, col 1).  Martinez concludes that targeting a small number of genomic loci could allow early detection of a high number of cancers across multiple tumor types (page 6, col. 1).   
	Martinez does not specifically teach combining methods of mutations and proteins for screening cancer.  Martinez does not specifically teach analysis of 12 genes and four protein markers selected from those recited.  
	However, the art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including, CA19-9, CEA, IL-6).   The mutations provided in Marengo encompass K-ras mutations, for example. 
The prior art teaches extensive lists of driver genes for cancer.  MacConaill, for example provides a list of 41 cancer related driver genes and mutations use for the assessment of cancers and diagnostics.  The list of 41 driver genes includes 14 of the 16 recited genes in Claims 1 and 32.  
Moreover, Young teaches a variety of biomarkers for early detection of pancreatic cancer.  Young teaches many of the biomarkers currently used for early cancer detection are proteins or glycoproteins, e.g. CA 125 for ovarian cancer (page 7-8).  Young teaches combinations of protein panels including AFP, CEA, AFP, CA125. 
Ghosh further teaches CA15-3, CA125, CA19-9 and CEA are tumor markers useful for diagnostic detections.  
	Therefore, it would have been prima facie obvious prior to the effective filing date to have modified the method of Martinez for analysis of mutations in driver genes including the genes of MacConaill to detect a plurality of cancers to further include a method of evaluating the level of protein markers associated with the plurality of cancers as taught by Young or Ghosh.  Prior to the effective filing date, it was routine to look at mutations and protein markers in the same study to improve sensitivity and predictive performance.  As acknowledged by Marengo, “nowdays” the combination methods was routinely used.  It would have been obvious to have added a protein based method, as taught by Marengo and Young or Ghosh to the mutation method of Martinez for the expected benefits of improving results.  
	With regard to the newly added limitations of sequencing at least 12 driver genes and analyze 4 protein levels, the prior art teaches the recognized problem of targeted screening methods to detect most cancers whilst limiting the amount of genomic DNA to be sequenced (see Martinez, page 4, col. 2).  Martinez specifically analyzes different numbers of genes and different gene panel lengths to determine the optimal ranges to obtain sensitive results while limiting the DNA to be sequenced.  MacConaill teaches a list of 41 known cancer driver genes for analysis.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been mere routine optimization to arrive at the claimed invention given the specific guidance of Martinez to analyze a representative number of genes and mutations while limiting the amount of genomic DNA to be sequenced.   Martinez explicitly states this design need and/or market demand.  Martinez provides these various thresholds and illustrates the cost-benefit analysis the ordinary artisan may perform to determine the particular needs of their method.  Martinez specifically identifies the art recognized problem of finding “optimal solutions to the sequencing cost to tumour detection ration problem” (page 6, col. 1).  Martinez specifically identifies this as an optimization stating “we suggest the development of innovative bioinformatics methods to help design cost-efficient gene panels which would allow the detection of a large number of tumours whilst optimizing both the length and number of DNA sequences to be screened” (page 6, col 1, last sentence).  Martinez has identified a finite number of identified, predictable potential solutions by explicitly providing the graphs that demonstrate the incremental sensitivity benefits over the range of genes and length of sequence to be analyzed.  Thus, the ordinary artisan would have pursued the known potential solutions with a reasonable expectation of success.  
Response to Arguments
	The response traverses the rejection.  The response asserts the amendments to the claims overcome the rejection.  The response argues that Young is not prior art as it was published after August 2017.  This argument has been reviewed but is not persuasive because the instant claims are not supported by the August 2017 provisional as discussed above. 
	The response further argues that the prior art does not teach detecting mutations in at least 12 of the 16 recited genes.  The reference appears to teach detecting mutations in 10 of the 16 genes.  Newly presented references are added to address the newly added limitations.  
Thus, for the reasons above and those already of record, the rejection is maintained.


Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (Scientific Reports, Vol. 3, No. 3309, sertp03309, December 3, 2013) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and MacConaill et al. (J. of Molecular Diagnostics, Vol. 16, No. 6, November 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013)  above and further in view of Giam et al. (Cell Division, Vol 10, No. 3, May 20, 2015). 
Neither Martinez, Marengo, MacConaill, Young, Ghosh specifically teach a method for cancer analysis that includes analysis of aneuploidy.  
However, Giam teaches aneuploidy and chromosomal instability in cancer is intertwined with the protein and nucleic acid dysfunction.  Giam teaches chromosomal instability produces aneuploidy, a condition associated with the gain or loss of whole chromosomes or parts thereof leading to genomic imbalances (page 2, col. 1).  Giam teaches aneuploidy is frequently found in cancer and about 70% of all solid tumors are aneuploidy (page 6, col. 1).  Giam teaches the balance between karyotype aneuploidy and tumor suppression and tumor promotion (Figure 2).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the application to have modified the nucleic acid and protein detection method suggested by Martinez and Marengo, MacConaill and Young or Ghosh to further analyze aneuploidies as taught by Giam.  Marengo specifically teaches multivariate techniques are often applied with variable selection procedures to provide the smallest set of biomarkers with the best predictive ability.  Marengo teaches the use of omics techniques such as proteomics, genomics and metabolomics to identify biomarkers for cancers.  Marengo teaches multivariate methods are very powerful since they allow the identification of pools of biomarkers with diagnostic and/or prognostic performance superior to single markers in terms of sensitivity, specificity and robustness (page 2, col. 2). Giam teaches aueuploidy is integral in the cancer tumorigenesis process.  Thus, adding the cancer detection method of analysis of aneuploidy as taught by Giam would have also performed the same function of detecting cancer.  The ordinary skilled artisan could have combined the elements of Martinez, Marengo, Young and Giam that each detected cancer separately to perform a combined method that also detects cancer.  The results of the combination were predictable since all the claimed elements were known in the prior art to detect cancer.  The combination yields nothing more than predictable results to one of ordinary skill in the art.  
Response to Arguments
	The response traverses the rejection.  
	The response further argues that the prior art does not teach detecting mutations in at least 12 of the 16 recited genes.  Newly presented references are added to address the newly added limitations.  


Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (Scientific Reports, Vol. 3, No. 3309, sertp03309, December 3, 2013) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and MacConaill et al. (J. of Molecular Diagnostics, Vol. 16, No. 6, November 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013)  above and further in view of Giam et al. (Cell Division, Vol 10, No. 3, May 20, 2015) as applied to Claim 32 above and further in view of Douville et al. (PNAS, Vol. 115, No. 8 pages 1871-1876, February 20, 2018). 
It is noted that the response filed May 4, 2021 provides that Claims 32 and 33 are supported by the PCT filed August 7, 2018.  
Neither Martinez, Marengo, MacConaill, Young, Ghosh nor Giam specifically teach sequencing LINES to detect aneuploidy. 
However, Douville teaches detection of aneuploidy in clinical samples can be critical to various diagnostic applications in cancer.  Douville teaches single-nucleotide polymorphisms within the amplified LINES can be used to detect aneuploidy.  Douville teaches a single primer pair can be used to amplify 38K LINEs by FAST-SeqS.  Within-Sample AneupLoidy DetectiOn (WALDO) is an algorithm for amplicon based aneuploidy detection.  Douville concludes that WALDO enables the facile detection of chromosome arm gains or losses, allelic imbalances, somatic mutation loads and microsatellite instability in samples derived from tumors.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the application to have used WALDO for detecting LINES as an indication of aneuploidy, as taught by Douville in the combination of Martinez in view of Marengo, MacConaill, Ghosh, Young and Giam.  The art specifically teaches the benefits of WALDO for detecting aneuploidy.  
Response to Arguments
	The response traverses the rejection.  The response asserts the amendments to the claims overcome the rejection.  The response argues that Douville is not prior art as it was published after August 2017.  This argument has been reviewed but is not persuasive because the instant claims are not supported by the August 2017 provisional as discussed above. 
	The response further argues that the prior art does not teach detecting mutations in at least 12 of the 16 recited genes.  Newly presented references are added to address the newly added limitations.  


Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Balmain et al. (Nature Reviews, Vol 18, pages 767-777, December 2018)  teaches analysis in NRAS, KRAS, HRAS and BRAF to analysis of different cancers.  

    PNG
    media_image2.png
    686
    526
    media_image2.png
    Greyscale

Al-Shamsi et al. (J. of Gastrointerstinal Oncology, Vol. 7, No. 6, pages 882-902, 2016) teaches analysis of KRAS, NRAS, BRAF, TP52, APC, PIK3 mutations as hotspot mutations in CRC.  The panel encompassed 46 genes or 50 genes (namely AmpliSeq 46-gene (CMS46) and 50 gene (CMS50)).  
Boland et al. (Oncotarget, Vol. 6, No. 24, May 8, 2015) teaches analysis of the 46 genes (Ampli-Seq Cancer Panel) in various cancers.    
Kodaz et al. (EJMO, Vol. 1, No 1, pages 1-7, 2017) teaches frequency of RAS mutation in a variety of solid cancers.  
Gardner et al. (Hereditary Cancer in Clinical Practice, Vol. 16, No. 1, pages 1-10, 2018) teaches a 4-fold increase in the number of DV detected when going from BRCA1/2 genes upwards to the 25 additional genes on the panel. This increase in the positive rate clearly offsets the concomitant 8-fold increase in VUS. The positive rate as each gene set is added continued to increase, without a plateau being observed, suggesting that inclusion of additional genes to the panel offers room for a further increase in the overall positive rate. However, the critical number of genes before the positive rate plateaus towards the asymptote remains to be determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 5, 2022